Case 9:18-cv-80106-DMM Document 270 Entered on FLSD Docket 01/07/2021 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 9:18-80106-CIV-Middlebrooks/Brannon

   GLOBAL DIGITAL SOLUTIONS, INC.,

           Plaintiff,

   v.

   GRUPO RONTAN ELECTRO METALURGICA, S.A.,
   JOAO ALBERTO BOLZAN, and
   JOSE CARLOS BOLZAN.

         Defendants.
   ______________________________________________/

        REPLY OF DEFENDANTS TO PLAINTIFF’S RESPONSE AND OBJECTIONS TO
         DEFENDANTS’ PROPOSED FINAL JUDGMENT WITH FINDINGS OF FACT
                          AND CONCLUSIONS OF LAW

           Defendants, GRUPO RONTAN ELECTRO METALURGICA, S.A. (“Rontan”), JOAO

   ALBERTO BOLZAN, and JOSE CARLOS BOLZAN, reply to Plaintiff’s Response and

   Objections to Defendants’ Proposed Findings of Fact and Conclusions of Law (“Response”) [DE

   268] pursuant to this Court’s Orders [DE 261 and 266], and state:

                                               Numbers 3

           1.      Plaintiff once again attempts to hedge its election of remedies. Plaintiff is taking

   the position that it has elected the remedy of specific performance and incidental damages, but is

   requesting the Court retain jurisdiction to allow it to pursue damages under breach of contract “in

   the event that the remedy of specific performance and incidental damages is unfeasible or not

   practicably available.” The Plaintiff appears to disregard the statement it made in its Proposed

   Final Judgment, on page 6, paragraph 12, which states, in part: “The Court found that (1) given

   the facts of this case, specific performance is an available remedy for Defendants’ breach of the
Case 9:18-cv-80106-DMM Document 270 Entered on FLSD Docket 01/07/2021 Page 2 of 11




   Agreement and (2) Plaintiff may obtain both the remedy of specific performance and incidental

   damages in the form of an offset in purchase price on unpaid tax liability. Citing [DE 207 at

   p.6]. The Court has already ruled the remedy of specific performance is available and it may

   obtain incidental damages. However, the SPA does not permit Plaintiff to obtain incidental

   damages with specific performance due to the express terms of the SPA. It appears Plaintiff is

   attempting to hedge the election of remedy until after the Court has determined whether or not it

   would be entitled to incidental damages.       When a plaintiff seeks to litigate two mutually

   exclusive causes of action an election between two inconsistent remedies must be made before

   the judgment is entered. E.g. Eastern Portland Cement Corp. v. F.L. Smidth Inc., No. 8:08-cv-

   637-T-24 TBM, 2009 WL 4730545, at *1 (M.D. Fla. December 7, 2009) citing Monco of

   Orlando, Inc. v. ITT Industrial Credit Corp., 458 So.2d 332, 334 (Fla. 5th DCA 1984). At this

   time both parties have submitted their Proposed Final Judgments, and it would be assumed that

   after the briefing being performed by the parties, the Court will enter a judgment. Plaintiff has

   elected the remedy of specific performance and upon entry of judgment the Court should not

   retain jurisdiction to permit Plaintiff to change the election made prior to judgment.

                                              Number 4(a)

          2.      It appears Plaintiff did not fully understand the argument made by Defendants as

   it relates to the “closing date”. This is simply a contract issue, and the SPA sets forth why the

   closing date is significant to the determination of incidental damages relating to specific

   performance. The conditions precedent set forth in Section 3 of the SPA have to be “satisfied”

   or “waived” prior to closing. Section 4.1 of the SPA provides that the closing would take place

   subject to the satisfaction or waiver of the conditions precedent. The significance of this section

   cannot be understated because if Plaintiff was aware of the non-compliance with any of the terms
Case 9:18-cv-80106-DMM Document 270 Entered on FLSD Docket 01/07/2021 Page 3 of 11




   in Section 3 prior to the closing, it has to either waive the non-compliance or terminate the

   contract pursuant to Section 9.1.3. Plaintiff attempts to persuade the Court that it did not know

   about the non-compliance prior to entering into the SPA, but that is irrelevant because Plaintiff

   had knowledge of the non-compliance prior to closing.          Plaintiff’s knowledge of the non-

   compliance of Defendants requires it to make a decision of waiving the breaches and closing or

   terminating the SPA and sue for damages. While Plaintiff may want the Court to re-write the

   SPA to permit this, the Court is not permitted to re-write the contract as it stands. Leverso v.

   Southtrust Bank of Alabama National Association, 18 F.3d 1527 (11th Cir 1994). The “bizarre

   legal principal” that Plaintiff believes the Defendants are traveling under is simple contract

   construction, and given the contract is unambiguous it must be interpreted pursuant to the terms

   therein. When a contract is clear and unambiguous, it is the Court’s duty to enforce the contract

   as written, not rewrite it to make it more reasonable for one of the parties. In re Jeffrey L. Miller

   Investments, Inc., 610 B.R. 692, 703 (M.D. Fla. December 4, 2019).

          The second argument made by Plaintiff in this section fails to permit it to obtain

   incidental damages as well. Plaintiff argues that it should be put in the same position as it was if

   there was no breach. Looking at the facts of the case, if there was no breach there would have

   been tax debt owed at the time of closing so Plaintiff would have had to either waive the non-

   compliance or terminate the SPA. Mr. Crow’s testimony regarding Rontan making payments for

   the taxes is completely irrelevant as Mr. Crow does not have the ability to modify the contractual

   terms either. The conditions precedent in Section 3 of the SPA are subject to be satisfied or

   waived prior to closing, and if they are not satisfied or waived then Plaintiff has the ability to

   terminate the SPA, those are the only contractual remedies available to Plaintiff.

          The third argument made by Plaintiff is that the section appears to be an affirmative
Case 9:18-cv-80106-DMM Document 270 Entered on FLSD Docket 01/07/2021 Page 4 of 11




   defense that was not raised. There is no affirmative defense needed as we are only determining

   whether the SPA permits incidental damages to be awarded with the remedy of specific

   performance.

                                               Number 4(b)

          3.      Plaintiff attempts to convince the Court Mr. Crow used actual numbers to

   calculate his damages, when in fact he admitted on the stand he did not know whether the taxes

   or fines were charged to Rontan. [Tr. 49:13-24]. Furthermore, Mr. Crow admitted he had to

   estimate what the taxes would be in some instances based on the classification of goods. [Tr.

   51:18-22]. Mr. Crow made estimates and speculated what he thought the taxes and fines would

   be without any personal knowledge. Plaintiff attempts to place the blame on Defendants for not

   participating in the litigation, and wants to believe that in the five years since the contract did not

   close it was unable to obtain information regarding the taxes and fines.

                  As to the tax liabilities Rontan had at the time of the execution of the SPA, it

   would fall under the same contractual language as set forth in paragraph 2 above. Plaintiff

   would have had the right to terminate the contract or sue for specific performance, but would not

   be entitled to incidental damages.

                  The third point relating to Mr. Tedesco’s testimony does not consider the outcome

   of the tax litigation matters. Plaintiff is attempting to have the Court rely on amounts allegedly

   owed which are subject to pending litigation.         In the litigation Mr. Tedesco discussed he

   confirmed the taxpayer is entitled to defend the action and can present a defense. [Tr. 112: 3-

   15]. If the taxpayer prevails in the litigation the amounts are not owed. [Tr. 112: 3-15]. The

   taxes found in the public records by Mr. Tedesco and presented during the hearing were nothing

   more than speculation of what the outcome of the pending litigation matters will be. As Mr.
Case 9:18-cv-80106-DMM Document 270 Entered on FLSD Docket 01/07/2021 Page 5 of 11




   Tedesco testified to, if Rontan prevails in the pending litigation matters it would not owe the

   taxes.

                  The fourth argument set forth by Plaintiff is that Defendants requested the Court

   to speculate as to whether the unpaid taxes would be charged to Rontan. Plaintiff has the burden

   of proof in this matter and it has not provided sufficient evidence to the Court to support its

   damages claim.      Plaintiff places the blame on Defendants for not providing discovery

   documents, but as Mr. Tedesco testified to, once the taxes are in litigation the information is

   available to be accessed by the public. [Tr. 109:19 – 110:10].

                                              Number 4(c)

            4.    Plaintiff once again attempts to argue its damages by speculating. Plaintiff wants

   the Court to take the assumption that Mr. Crow properly speculated as to the projected cash flow

   of Rontan, and that Plaintiff would have “likely been more successful than were Defendants”.

   [DE 268, at p.5]. The amount of damages must be capable of proof to a reasonable certainty and

   not left to speculation or conjecture. Aldon Industries, Inc. v. Don Myers & Associates, Inc., 517

   F.2d 188, 191 (5th Cir 1975). Mr. Crow’s testimony was nothing more than speculation and

   conjecture of what the income would be for 2018-2020.

                                               Number 5

            5.    Plaintiff is asking for the Court to accept Mr. Tedesco as an expert, without

   offering him as one at the hearing, or listing him on its expert disclosure, which is improper.

   Additionally, there is a distinction to be made between pleading for a discount and challenging

   the tax or fine. Plaintiff harps on the point that a discount of the tax is not available today, but

   there was no testimony that Rontan attempted to obtain a discount. The evidence presented was

   that Rontan is defending the tax actions both administratively and judicially. [Tr. 86:21 – 87:1].
Case 9:18-cv-80106-DMM Document 270 Entered on FLSD Docket 01/07/2021 Page 6 of 11




   Rontan is not seeking a discount, it is challenging the debts altogether, so whether a discount is

   available or not is completely irrelevant.

                                                Number 6

          6.      Mr. Paulino testified that there were taxes owed and he did not know the exact

   amount. However, said amount would be subject to the administrative and judicial proceedings,

   which could be completely wiped out if Rontan prevails on the challenges, as Mr. Tedesco

   testified to. [Tr. 111:17 – 112:2]. Whether the tax debt is going to be owed will not be fully

   determined until the litigation is completed.

                                                Number 7

          7.      Plaintiff once again attempts to place the blame for it not knowing about the taxes

   due to Defendants bad faith litigation. Plaintiff admits the unpaid taxes were determined by

   KPMG during the due diligence. [Tr. 16:11 – 18:9]. As set forth in Section 3.1.11 of the SPA,

   Plaintiff had to be satisfied by the due diligence, and if it was not satisfied, it could waive the

   non-compliance or terminate the SPA. Plaintiff knew of the tax liability prior to closing and had

   the option to move forward or not, as set forth by the SPA.

                                                Number 8

          8.      While Ms. Bolzan may not have used the word “lis pendens” in her testimony, she

   stated “It’s in court, it is pending in court.” The doctrine of lis pendens literally means “pending

   suit”, so while Ms. Bolzan may not have used the words “lis pendens”, she did testify that the

   encumbrance was placed on the property because the litigation is pending. If Rontan prevails in

   the litigation and Plaintiff is provided a R$75 million credit towards the purchase, it would be

   receiving a double payment because the encumbrance would be released and no payment would

   need to be made.
Case 9:18-cv-80106-DMM Document 270 Entered on FLSD Docket 01/07/2021 Page 7 of 11




                                           Numbers 9 and 10

          9.      Defendants are not rearguing liability in these sections, they are simply specifying

   what is permitted pursuant to the express terms of the SPA. Defendants do not ignore Section

   5.12, instead they advise the Court Section 3.1.7 has the same terms. Those terms are included

   in the conditions precedent and have to be satisfied or waived prior to closing. As much as

   Plaintiff wants the Court to re-write the SPA, it cannot. Plaintiff does not believe this is a

   damage issue, however, the Court has to follow the SPA and the SPA says in order to close the

   conditions precedent have to be satisfied or waived. When determining incidental damages the

   Court has to follow the contract and if the contract does not allow for those damages, even

   though they may normally be available in a specific performance claim, the damages cannot be

   awarded.     Defendants’ argument goes directly to the damages being claimed and not the

   underlying facts of the case.

                  In addition, as to the express representations and warranties, those are included in

   the conditions precedent. If Rontan breached sections 5.12 and/or 5.13 Plaintiff can sue for

   damages or specific performance. However, if specific performance is awarded and a closing is

   ordered by the Court, the Court is bound by the terms of the contract. Defendants are not

   claiming the breach is excused, instead Defendants are stating that given Plaintiff’s election of

   specific performance the express terms of the SPA do not entitle it to incidental damages.

                                              Number 11

          10.     Plaintiff continues the same argument that it should be put in the position as if the

   closing took place with no breach. The SPA contemplates what will happen in this instance and

   the Court is bound to follow it. Defendants are not stating Plaintiff would not be entitled to the

   benefit of the bargain damages for the breach, if the damages were proved with reasonable
Case 9:18-cv-80106-DMM Document 270 Entered on FLSD Docket 01/07/2021 Page 8 of 11




   certainty, only that once the remedy of specific performance is elected the SPA governs the

   closing and the non-compliance would have to be waived by Plaintiff in order to close.

                                               Number 12

          11.     Once again, Defendants are not arguing liability, only the fact that the incidental

   damages are not awardable pursuant to the SPA’s express terms. Defendants agree with Plaintiff

   in that Plaintiff has the right to terminate the SPA or abandon the transaction if the conditions

   precedent are not met. Defendants also agree that the Court set forth Plaintiff may obtain

   specific performance and incidental damages. If the SPA did not require the waiver of the

   conditions precedent as a requirement to close the transaction then Plaintiff would be entitled to

   incidental damages. However, the wording of the SPA is clear and requires the conditions be

   satisfied or waived in order to close. If Plaintiff had elected to terminate the transaction then the

   SPA permits damages. If Plaintiff elects specific performance, which it did, incidental damages

   are not available under the SPA for the terms Defendants did not comply with.

                                               Number 13

          12.     Defendants believe this case is distinguishable from Qantum Communications

   Corp. v. Star Broadcasting Inc., 491 F.Supp.2d 1123 (S.D. Fla. 2007). In Qantum

   Communications Corp., the Court noted that Quantum was able to prove lost profit damages with

   reasonable certainty as it showed “that 1) the defendant's action caused the damage and 2) there

   [was] some standard by which the amount of damages may be adequately determined.” Id. at

   1130. At the hearing on damages, and in the expert report, the expert presented an acceptable

   standard by which Qantum's lost operating profits can be adequately determined. In this case, at

   the hearing on damages, Plaintiff failed to provide any standard, formula, or proved with

   certainty what information Defendants had in their possession which would have permitted
Case 9:18-cv-80106-DMM Document 270 Entered on FLSD Docket 01/07/2021 Page 9 of 11




   Plaintiff to calculate the alleged damages properly. All allegations made by Mr. Tedesco, who is

   not an expert, and by Mr. Crow were simply based on conjecture and speculation and as a result

   nothing was ever established with certainty. Furthermore, although in Qantum Communications

   Corp., the Court noted that it was not premature for the Court to determine the amount of

   Qantum's damages should Defendants fail to provide a tower lease since there were no

   reasonable assurances provided on the record and there was supportive evidence establishing that

   Qantum lost its lease with the landlord, the situation at hand is totally different in this case. Id. at

   1132. At the hearing on damages, there were no documents and/or evidence provided by

   Plaintiff to support its attempt for the Court to prematurely determine an amount of damages in

   its favor. As stated above, Rontan is in the middle of pending litigation regarding tax debt

   allegedly owed and whether the tax debt is going to be owed will not be fully determined until

   the litigation is completed. If Rontan prevails in the litigation and Plaintiff is provided a R$75

   million credit towards the purchase, it would be receiving a double payment because the

   encumbrance would be released and no payment would need to be made, which would be

   improper.     In Qantum Communications Corp., Qantum clearly was unable to provide any

   reasonable assurances or alternatives as it lost its lease needed for the tower, but Rontan has not

   lost the pending litigation and it is actively pursuing all its available options which demonstrate

   that there are alternatives available to Plaintiff once it all comes to a resolution.

                                                 Number 14

           13.     While Plaintiff can claim breach of the SPA due to the default, the damages still

   need to be proven with reasonable certainty. Plaintiff states that “without an award of incidental

   damages to account for these negative economic factors, GDSI will be buying a company far

   differently situated than it contracted for. That is not the law.” Plaintiff continues to disregard
Case 9:18-cv-80106-DMM Document 270 Entered on FLSD Docket 01/07/2021 Page 10 of 11




    the SPA’s express terms. Plaintiff is bound by the terms of the SPA and given it has elected the

    remedy of specific performance, it is not entitled to incidental damages. Plaintiff had the option

    of the benefit of the bargain damages for breach of contract and elected against moving forward

    with that remedy. Therefore, Plaintiff is bound by the SPA and if the Court awards specific

    performance, Plaintiff must waive the non-compliance with the SPA in order to close the

    transaction.

                                               Number 15

           14.     Defendants are not asking the Court to use hindsight, they are simply asking the

    Court to review the evidence presented. The evidence presented by Mr. Crow as to the benefit of

    the bargain damages was derived by using speculation to get to the ultimate damage number, and

    was not proven with reasonable certainty. Aldon Industries, Inc. v. Don Myers & Associates,

    Inc., 517 F.2d 188, 191 (5th Cir 1975).

                                              Numbers 16-17

           15.     For the reasons set forth herein, Defendants request the Court enter the Proposed

    Final Judgment it submitted. Plaintiff once again requests the Court to retain jurisdiction to

    change its election of remedy after judgment. As set forth above, the election must be made

    prior to the final judgment being entered. E.g. Eastern Portland Cement Corp. v. F.L. Smidth

    Inc., No. 8:08-cv-637-T-24 TBM, 2009 WL 4730545, at *1 (M.D.Fla. December 7, 2009) citing

    Monco of Orlando, Inc. v. ITT Industrial Credit Corp., 458 So.2d 332, 334 (Fla. 5th DCA 1984).

    The law does not permit for the election to be made after judgment, which is what Plaintiff is

    attempting to do.
Case 9:18-cv-80106-DMM Document 270 Entered on FLSD Docket 01/07/2021 Page 11 of 11




    Dated this 7th day of January, 2021.


                                                       Reifkind, Thompson & Rudzinski, LLP
                                                       Attorneys for Defendants
                                                       3333 W. Commercial Blvd., Suite 200B
                                                       Fort Lauderdale, FL 33309
                                                       Tel: (954) 370-5152
                                                       Fax: (954) 370-1992
                                                       Email: bgottlieb@rtrlaw.com
                                                               msued@rtrlaw.com

                                                       By:_/s/ Brian D. Gottlieb ____________
                                                              BRIAN D. GOTTLIEB, ESQ.
                                                              F.B.N. 0015302




                                    CERTIFICATE OF SERVICE
              I HEREBY CERTIFY that on this 7th day of January, 2021, I electronically filed the

    foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

    document is being served this day on Plaintiff’s counsel of record, Carlos Sires, Esq. –

    csires@bsfllp.com and William Isaacson, Esq. – wisaacson@bsfllp.com, either via transmission

    of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for

    those counsel or parties who are not authorized to receive electronically Noticed of Electronic

    Filing.



                                                By: __/s/ Brian D. Gottlieb_______________
                                                       Brian D. Gottlieb, Esq.
                                                       Florida Bar No. 0015302
